DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 12/09/2020. Claims 1 and 3-8 are currently pending in the application. An action follows below:
Response to Arguments
The claim objection and all rejections in the previous Office action dated 09/17/2020 have been withdrawn in light of the amendment to the claims. However, see the new ground of rejection below.
Claim Objections
Claim 3 is objected to because of the following informalities: “claim 2” in line 1 should be changed to --  claim 1 -- because claim 2 is cancelled. Appropriate correction is required.
Claim 4 is objected to because of the following informalities: “a first area of the lower conductive layer below the lead wire is electrically disconnected from a second area of the lower conductive layer” should be changed to -- a first portion of the lower conductive layer below the lead wire is electrically disconnected from a second portion of the lower conductive layer – because “area” is not a physical element. Appropriate correction is required.
Claim 5 is objected to because of the following informalities: “in a region where the lower conductive layer is removed” in line 2 should be deleted or should be replaced with -- in a region where the lower conductive layer is not present -- because this claim is directed to a finished touch panel apparatus, but not a manufacturing process. Appropriate correction is required.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

FIRST SET OF REJECTIONS:
Claims 1, 3-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Panasonic (JP 2013-097415; see English translation in the IDS filed 02/21/2020 for the following citations) in view of Sawai et al. (US 6,225,577 B1; hereinafter Sawai.)
As per claim 1, Panasonic discloses a touch panel (see at least Figs. 1-4, disclosing a touch panel 30/60) comprising: 
an upper wiring board (see at least Figs. 1-4, disclosing an upper wiring board 1/31) having an upper substrate (see at least Figs. 1-4, disclosing the upper wiring board 1/31 having an upper substrate 11/41,) an upper conductive layer formed on the upper substrate (see at least Figs. 1-4, disclosing an upper conductive layer 12/42 formed on the upper substrate 11/41,) and an upper electrode wire electrically connected to the upper conductive layer (see at least Figs. 1-4, disclosing an upper electrode wire 13/43 electrically connected to the upper conductive layer 12/42;) and 
see at least Figs. 1-4, disclosing a lower wiring board 2/32) having a lower substrate (see at least Figs. 1-4, disclosing the lower wiring board 2/32 having a lower substrate comprising an element [21/51/61],) a lower conductive layer formed on a surface of the lower substrate (see at least Figs. 1-4, disclosing a whole lower conductive layer 22/52/62 or a portion of the lower conductive layer 22/52/62 being in the central/operation area of the touch panel and not overlapped with the insulating layer 24/54/64, construed as the “claimed” lower conductive layer, formed on a surface of the lower substrate,) the surface being closer to the upper wiring board (see at least Figs. 1-4,) a lower electrode wire electrically connected to the lower conductive layer (see at least Figs. 1-4, disclosing a lower electrode wire comprising a portion of the lower electrode 23/53/63 located away from the wiring board 34, not overlapped with the upper electrode wire 13/43, and electrically connected to the lower conductive layer,) and a lead wire electrically connected to the lower conductive layer (see at least Figs. 1-4, disclosing a lead wire comprising another portion of the lower electrode 23/53/63 located below and overlapped with the upper electrode wire 13/43 and electrically connected to the lower conductive layer,) wherein 
the lead wire is thinner than the upper electrode wire and overlaps the upper electrode wire in a plane view (see at least Figs. 1, 3, 4, disclosing the lead wire [[the above-discussed another portion of the lower electrode 23/53/63] being thinner than the upper electrode wire 13/43 and overlapping the upper electrode wire 13/43 in the plane view) and
 a center line of an overlapping range in which the upper electrode wire and the lead wire overlapping each other is located at a location being approximately same a location of a center line of the upper electrode wire, relative to an operation area (see at least Figs. 1, 3, 4.)
Accordingly, Panasonic discloses all limitations of this claim, but is silent to “the center line of the overlapping range in which the upper electrode wire and the lead wire overlapping each other is located closer to an operation area than the center line of the upper electrode wire.”

However, in the same field of endeavor, Sawai discloses a related resistive-type touch panel (see at least Figs. 1-5, specifically Fig. 1; Col. 3:11-12, disclosing a coordinate input device) comprising: 
see at least Figs. 3 and 5, disclosing an upper wiring board 10) having an upper substrate (see at least Figs.3 and 5, disclosing the upper wiring board 10 having an upper substrate [11/ 11, 11a, 19],) an upper conductive layer formed on the upper substrate (see at least Figs. 3 and 5, disclosing an upper conductive layer 12 formed on the upper substrate,) and an upper electrode wire electrically connected to the upper conductive layer (see at least Figs. 3 and 5, disclosing an upper electrode wire 16 electrically connected to the upper conductive layer 12;) and 
a lower wiring board (see at least Figs. 2 and 4, disclosing a lower wiring board 1) having a lower substrate (see at least Figs. 2 and 4, disclosing the lower wiring board 1 having a lower substrate 2,) a lower conductive layer formed on a surface of the lower substrate (see at least Figs. 2 and 4, disclosing a whole ITO film 3 or a portion of the ITO film 3 in the operation area [6/15] of the touch panel, construed as the “claimed” lower conductive layer, formed on a surface of the lower substrate 2,) the surface being closer to the upper wiring board (see at least Fig. 1,) a lower electrode wire electrically connected to the lower conductive layer (see at least Figs. 1, 2 and 4, disclosing a lower electrode wire [4/ 4, 7] electrically connected to the above-discussed lower conductive layer,) and a lead wire electrically connected to the lower conductive layer (see at least Figs. 1, 2 and 4, disclosing a lead wire 7 electrically connected to the above-discussed lower conductive layer and the lower electrode wire,) 
wherein a center line of the overlapping range in which the upper electrode wire and the lead wire overlapping each other is located closer to an operation area than a center line of the upper electrode wire (see Figs. 4-5, disclosing a center line of the overlapping range in which the upper electrode wire 16 and the lead wire 7 overlapping each other located closer to an operation area [6/15] than a center line of the upper electrode wire 16, thereby rendering the overlapping area reduced to less than the full area of the lead line 7.)
Moreover, since Sawai’s both the upper electrode wire and the lead wire carry electric signals during the operation of the touch panel, an intensity of an unwanted electric interference field between the upper electrode wire and the lead wire is reduced as the overlapping area of the upper electrode wire and the lead wire is reduced.
Panasonic, as discussed above, discloses the center line of an overlapping range in which the upper electrode wire and the lead wire overlapping each other located at a location being approximately same a location of a center line of the upper electrode wire, relative to an see at least Fig. 1, 3, 4.) Sawai, as discussed above, discloses a center line of the overlapping range in which the upper electrode wire and the lead wire overlapping each other located closer to an operation area than a center line of the upper electrode wire to reduce the overlapping area in the non-operation area to less than the full area of the lead line without changing the size of the lead wire, so as to reduce an intensity of an unwanted electric interference field between the upper electrode wire and the lead wire. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Panasonic touch panel to relocate the lead wire and/or the upper electrode wire to obtain the center line of the overlapping range in which the upper electrode wire and the lead wire overlapping each other located closer to the operation area than the center line of the upper electrode wire, in view of the teaching in the Sawai reference, to improve the modified Panasonic touch panel for the predictable result of at least reducing an intensity of an unwanted electric interference field between the upper electrode wire and the lead wire. Accordingly, the above modified Panasonic in view of Sawai obviously renders all limitations of this claim.
 
As per claim 3, the above modified Panasonic obviously renders an end portion, of the lead wire, near the operation area located closer to the operation area than an end portion, of the upper electrode wire, near the operation area is (see the discussion in the above rejection of claim 1; or see Sawai Figs. 4-5.)

As per claim 4, the above modified Panasonic, as discussed in the rejection of claim 1, further discloses a first area of the lower conductive layer below the lead wire being electrically connected from a second area of the lower conductive layer (see Panasonic at least Figs. 1-2, 4, disclosing a first portion/area of the lower conductive layer [22/52] below the lead wire [portion of [23/53] in the non-operation area being electrically connected from a second portion/area of the lower conductive layer [22/52] I the operation/central area.)
Accordingly, the above modified Panasonic discloses all limitations of this claim except that the above modified Panasonic discloses the first area of the lower conductive layer  electrically connected to each other, instead of electrically disconnected from each other, as claimed.
However, Sawai, noting at least Fig. 4, further discloses a first portion/area of the lower conductive layer [3] in the non-operation area and below the lead wire [7] being electrically disconnected from a second portion/area of the lower conductive layer [3] in the operation area [6/15] by using a groove [9] formed in the lower conductive layer [3] and being between the first and second portions/areas, thereby improving the insulating properties of the lead wire (see at least Col. 4:64-67.)
The above modified Panasonic discloses the first portion/area of the lower conductive layer conductive layer and the second portion/area of the lower conductive layer electrically connected to each other, instead of electrically disconnected from each other, as claimed. Sawai discloses the first portion/area of the lower conductive layer being electrically disconnected from the second portion/area by using the groove in the non-operation area and below between the first and second portions/areas, to improve the insulating properties of the lead wire. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to apply the same aforementioned technique of providing the groove between the first and second portions/areas in the above modified Panasonic touch panel, in view of the teaching in the Sawai reference, to further improve the modified Panasonic touch panel for the predictable result of improving the insulating properties of the lead wire.

As per claim 5, the above modified Panasonic discloses the lead wire provided on the lower substrate in a region where the lower conductive layer is removed (see the discussion in the region of claim 1 whereas the Panasonic portion of the lower conductive layer [22/52] being in the central/operation area of the touch panel and not overlapped with the insulating layer [24/64], construed as the “claimed” lower conductive layer; and the lower substrate comprising an element [21/51/61]; further see Figs. 1 and 4, disclosing the lower substrate further comprising another portion of the lower conductive layer [22/52] located below the insulating layer [24/64] and the lead wire [23/53] in the non-operation area of the touch panel, where the above-discussed lower conductive layer is not present or removed.)
see Panasonic any of ¶¶ [0012], [0013], [0035], [0071]; see Sawai teaching the same at Col. 4:1-3.)
As per claim 8, the above modified Panasonic obviously renders the first area of the lower conductive layer being electrically disconnected from the second area of the lower conductive layer by a groove [9] formed in the lower conductive layer [3] (see the discussion in the rejection of claim 4; or Sawai at least Fig. 4.)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Panasonic in view of Sawai, and further in view of Seo (KR 1020100110463 A; see the attached English translation for the following citations.)
As per claim 6, the above modified Panasonic, as discussed in the rejection of claim 1, discloses corner portions of the upper electrode wire being not rounded (see Panasonic at least Figs. 1-4, disclosing an upper electrode wire [13/43] being not rounded.)
However, in the same field of endeavor, Seo discloses that both a general resistive-type touch panel (see at least Fig. 1) comprising an upper electrode wire having non-rounded corner portions (see at least Fig. 1) and another general resistive-type touch panel (see at least Fig. 4) comprising an upper electrode wire having rounded corner portions (see at least Fig. 4) are well-known in the art of the resistive-type touch panel. 
Moreover, this application, similar to Seo, discloses an upper electrode wire (13a) having non-rounded corner portions (see Fig. 5 of this application) or rounded corner portions (see Fig. 7 of this application)
Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Panasonic upper electrode wire having rounded corner portions, in view of the teaching in the Seo reference, to obtain the modified Panasonic touch panel, as claimed as the upper electrode wire having rounded corner portions or non-rounded corner portions being generally known to one of ordinary skill in the art and taught by the Seo reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 2626